UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Number of shares of common stock outstanding as of July 16, 2012 was 28,653,906 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheets May 31, 2012 August 31, 2011 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Accounts receivable - related parties Prepaid expenses and other Note receivable - franchisee - Note receivable - other - Due from franchisee Due from franchisee - related parties - Total Current Assets Property and equipment- net Other Assets Notes receivable - franchisees - related parties Note receivable - franchisee - Intangible assets - net Other Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Debt – net Deferred franchise revenue Derivative liabilities - Total Current Liabilities Stockholders' Deficit Preferred stock, par value $0.001; 25,000,000 and 25,000,000 shares authorized; 1,250,461 and 1,523,033 issued and outstanding Common stock, par value $0.001; 75,000,000 and 75,000,000 shares authorized; 28,703,906 and 27,791,834 issued; 28,203,906 and 27,291,834 outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 1 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Sales Soup sales - net $ Franchise royalties Total sales Cost of sales Gross profit Operating expenses: General and administrative Royalty Total operating expenses Loss from operations ) Other income (expense) Interest income - - Other income - Interest expense ) Change in fair value of derivative liabilities ) - ) - Total other (expense)- net ) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted 2 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statement of Stockholders 'Deficit Year Ended August 31, 2011 and Nine Months Ended May 31, 2012 (Unaudited) Preferred Stock Common Stock Additional Total $0.001 Par Value $0.001 Par Value Paid-in Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance, August 31, 2011 $ ) $ ) Issuance of common stock and warrants for cash ($1/share) - - 10 - Cash paid as direct offering cost - ) - ) Stock options exercised ($0.50/share) - - - Issuance of common stock for services rendered ($0.65 - 1.55/share) - - - Share based payment - Conversion of preferred stock to common stock ) ) - - - Net loss - ) ) Balance, May 31, 2012 $ ) $ ) 3 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended May 31, Nine Months Ended May 31, Cash Flows From Operating Activities: Net loss - continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock issued for services Share based payment Bad debt expense Change in fair market value of derivative liabilities - Amortization of debt discount - Amortization Depreciation Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) Accounts receivable - related party ) ) Notes receivable - ) Due from franchisees - Due from franchisees - related party ) - Prepaid expenses ) ) Increase (Decrease) in: Accounts payable and accrued liabilities ) Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Cash acquired in merger - Proceeds from notes receivable - franchisees - Proceeds from note receivable - other - Advance in connection with sale of franchise - related party ) - Purchase of property and equipment ) ) Net Cash Provided by Investing Activities Cash Flows From Financing Activities: Proceeds from issuance of convertible notes - Repayment of debt ) ) Proceeds from exercise of stock options - Proceeds from issuance of common stock and warrants - net Net Cash Provided by Financing Activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $ - $ - Supplemental disclosures of non-cash investing and financing activities: Reduction of accrued payroll - related party and related reduction of due from franchise - related party $ $ - Conversion of preferred stock to common stock $ $ - Debt discount recorded on convertible debt $ $ - Exchange of convertible debt and accrued interest into common stock $ - $ Issuance of preferred stock in merger $ - $ Forgiveness of debt - related party $ - $ Forgiveness of note receivable - related party $ - $ 4 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Notes to Consolidated Financial Statements May 31, 2012 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The financial information as of August 31, 2011, is derived from the audited financial statements presented in the Company’s Annual Report on Form 10-K for the year ended August 31, 2011.The unauditedinterim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended August 31, 2011. Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted, pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The interim results for the period ended May 31 2012, are not necessarily indicative of results for the full fiscal year. The Company’s fiscal year end is August 31. Note 2 Organization and Nature of Operations Passport Arts, Inc. (“PPOR”) was incorporated in the State of Nevada on December 2, 2008, and during the year ended August 31, 2010, sold art from an on-line gallery. After December 15, 2010, the Company no longer sold art and these operations were reported as discontinued operations (See Note 3). On December 15, 2010, PPOR acquired The Original Soupman, Inc. (“OSM”) and its wholly owned subsidiary, International Gourmet Soups, Inc. (“IGS”), as well as its 80% owned subsidiary, Kiosk Concepts, Inc. (“Kiosk”), collectively “the Company”.On January 31, 2011, PPOR reincorporated in Delaware, and changed its name to Soupman, Inc. (the “Company”). The Company manufactures and sells soup to its franchisees and to grocery chains. Note 3 Summary of Significant Accounting Policies Principles of Consolidation All significant intercompany transactions and balances have been eliminated. 5 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Notes to Consolidated Financial Statements May 31, 2012 (Unaudited) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Such estimates and assumptions impact both assets and liabilities, including but not limited to: net realizable value of accounts receivable, estimated useful lives and potential impairment of property and equipment, the valuation of intangible assets, estimate of fair value of share based payments and derivative liabilities, estimates of tax liabilities and estimates of the probability and potential magnitude of contingent liabilities. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, actual results could differ significantly from estimates. Risks and Uncertainties The Company’s operations are subject to risk and uncertainties including financial, operational, regulatory and other risks including the potential risk of business failure.These conditions may limit our access to capital. The Company has experienced, and in the future expects to continue to experience, variability in sales and earnings.The factors expected to contribute to this variability include, among others, (i) the uncertainty associated with the success of franchisees, (ii) the cyclical nature of the soup business, (iii) general economic conditions, and (iv) the related volatility of prices pertaining to the cost of ingredients. Cash The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at May 31, 2012 and August 31, 2011, respectively. Allowance for Doubtful Accounts The Company recognizes an allowance for losses on accounts receivable in an amount equal to the estimated probable losses net of recoveries. The allowance is based on an analysis of historical bad debt experience, current receivables aging, and expected future write-offs, as well as an assessment of specific identifiable customer accounts considered at risk or uncollectible. 6 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Notes to Consolidated Financial Statements May 31, 2012 (Unaudited) Property and Equipment Property and equipment are carried at depreciated cost. The costs of additions and betterments are capitalized and expenditures for repairs and maintenance are expensed in the period incurred. Depreciation of property and equipment is provided utilizing the straight-line method over the estimated useful lives of the respective assets as follows: Equipment Vehicles Furniture and fixtures 5-7 years 5 years 5 years Property and equipment is reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.There were no impairment charges taken during the three and nine months ended May 31, 2012 and May 31, 2011. Intangible Assets Amortization of identifiable intangible assets is provided utilizing the straight-line method over the estimated lives of the respective assets. Intangible assets are reviewed for impairment if indicators of potential impairment exist.There were no impairment charges taken during the three and nine months ended May 31, 2012 and May 31, 2011. Fair Value of Financial Instruments Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact business and considers assumptions that marketplace participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. The fair value hierarchy for measurements is as follows: ●Level 1 – quoted market prices in active markets for identical assets or liabilities. ●Level 2 -inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ●Level 3 –unobservable inputs that are supported by little or no market activity and that aresignificant to the fair value of the assets or liabilities. The carrying amounts of the Company's financial instruments generally approximate their fair values as of May 31, 2012 and August 31, 2011, due to the short term nature of these accounts. 7 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Notes to Consolidated Financial Statements May 31, 2012 (Unaudited) The following are the major categories of liabilities measured at fair value on a recurring basis, using quoted prices in active markets for identical assets (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3): May 31, 2012 August 31, 2011 Level 1 None $
